Banke, Judge.
The appellant has filed a direct appeal from a superior court order affirming the Department of Labor’s denial of her claim for unemployment compensation, without first obtaining an order from this court granting permission for such an appeal pursuant to OCGA § 5-6-35 (a) (1) (Code Ann. § 6-701.1). Although she did apply for such permission previously, the application was dismissed by this court as untimely on December 27, 1982. Pursuant to that order, we now dismiss this appeal.

Appeal dismissed.


Deen, P. J., and Carley, J., concur.

Bernice C. Cook, pro se.
Michael J. Bowers, Attorney General, Marion 0. Gordon, Senior Assistant Attorney General, Wayne P. Yancey, Kirby G. Atkinson, Susan L. Rutherford, Assistant Attorneys General, for appellees.